DETAILED ACTION

Response to Amendment
Applicants’ amendment filed 11/29/2021 has been entered.  Currently, claims 1-20 are pending and claim 10 is withdrawn.

Response to Amendment
The amendment filed 10/28/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
On page 4, lines 30-32 there has been a change in the specification vis-à-vis the originally filed WO application.  Applicants have changed (m/m) and the description of what this ratio means, i.e. by mass relative to the total mass of the second layer, to (wt/wt).  This change is not shown in a proper amendment in either the International or National Stage.  Mass and weight are not identical terms, which means this change would not be an obvious error, and therefore it is unclear why this change was made.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 102
Claims 1-5, 12-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morabito (7,320,825).
.


Claims 1-5, 8, 9, 12-13, and 16-20 are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Fu et al. (US 2016/0136985).
With regard to claims 1-5, 8, 9, 12-13, and 16-20, Fu et al. teach a printable recording medium, which reads on applicants’ composite support [0015].  The printable media may comprise a base substrate 110, which reads on applicants’ first layer, a polymer barrier layer 140, which reads on applicants’ second layer in one reading of the prior art, and ink-receiving layer 130, which reads on applicants’ third layer, and a pre-coating layer 120, which can read on either applicants’ primer or second layer in another reading of the prior art [0018].  The ink-receiving layer 130 may comprise vinyl acetate as a copolymer, which reads on claim 2 [0033].
120 reads on applicants’ second layer, this layer can be applied at 10 to 20 gsm, which reads on claim 8, it may be placed on both sides of the substrate, it may comprise an acrylic copolymer or polyvinyl acetate, which reads on claims 4 and 17, and it may comprise a pigment or a thickener, which reads on applicants’ additive [0024]-[0030], [0058] and Figure 2.  The pre-coating layer 120 on the top of the base substrate in Figure 2 reads on the second layer and the pre-coating layer 120 on the bottom of the base substrate reads on the primer of claim 9.  This pre-coating layer 120 also reads on a solid film structure.
	In the situation where the polymer barrier layer 140 reads on applicants’ second layer, this layer can be applied at 10 to 60 gsm, which also reads on claim 8 [0040].


Claims 1-6, 9, 11, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukada et al. (US 2006/0194003).
With regard to claims 1-4, 9, 11, 12, 16 and 17, Tsukada et al. teach a thermal transfer receiving sheet comprising a substrate, which reads on applicants’ sheet made from a printable material, a primer layer, an intermediate layer, which reads on applicants’ second layer comprising a flexible polymer layer and being a solid structure, and a barrier layer, which reads on applicants’ third layer comprising a hydrophilic and film-forming polymer layer [0009], [0010] and [0046].  The barrier layer may comprise an ethylene-vinyl alcohol copolymer, which reads on applicants’ hydrophilic and film-forming polymer of claims 2 and 11 [0033].  The intermediate layer may preferentially 
With regard to claims 5 and 18-20, the intermediate layer may comprise a hollow particle, which reads on applicants’ filler [0038].
With regard to claim 6, the amount of hollow particles to resin in the intermediate layer is from 10-300 parts by weight of particles to 100 parts by weight of the resin, which would represent a resin weight percentage of from 25% to 91% by weight of the intermediate layer [0041].


Claim Rejections - 35 USC § 103
Claims 6-9, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morabito (7,320,825).
With regard to claims 6, 7, 8, 14 and 15, Morabito teaches all of the limitations of claim 1.  They also teach that the dispersants, viscosity modifiers, and dyes may be added to the coating composition, the coating composition may be from 0.1 microns to 100 microns thick (col. 7, lines 1-17).  The coat weight of the base coat “can vary widely” and is at least 2.0 lbs/3300 ft2, which converts to approximately at least 3 g/m2 (col. 4, lines 35-37); however, they do not specification teach the thickness of claims 7 and 14, the proportion of the polymer in the second layer of claim 6 or the coat weights of claims 8 and 15.
Given that there is an overlap in the thickness of the prior with the thickness in the claims and an overlap of the coat weight of the prior art with the coat weight of the prima facie case of obviousness exists.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
It would also have been obvious to have added the viscosity modifiers and dispersants to the base coat composition as these are specifically taught additives for the coating composition.  It would have been obvious to have added these additives in any normal additive amount, including 1% of the weight of the layer, such that the additive was able to provide its intended use while not having an excess present that would be a waste of money.
With regard to claim 9, Morabito do not specifically teach a layer that would read on the primer of the claim.
It is noted that merely duplicating the base coat layer on the paper substrate of Morabito would read on the primer coating of claim 9.  It would have been obvious to one having ordinary skill in the art to have merely duplicated the base coat layer by performing multiple coatings of the layer for the purpose of increasing the thickness of the base coat layer to the thickness desired.  It has been held that "mere duplication of parts has no patentable significance unless a new and unexpected result is produced.”  Please see MPEP 2144.04 and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  


Claims 6, 7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2016/0136985).
Fu et al. teach all of the limitations of claim 1 above.  They also teach that the pre-coating layer 120 may have from 5 to 40 wt% of an acrylic binder [0029].  The polymer barrier layer 140 can also read on applicants’ second layer and this layer can be applied at 10 to 60 gsm [0040]; however, Fu et al. do not specifically teach the ranges of claims 6 and 15 or the thicknesses of claims 7 and 14.
Since there is an overlap in the weight percentage of acrylic binder with the weight percentage claimed, a prima facie case of obviousness exists.  Additionally, since there is an overlap in the coat weight of the prior art with the coat weight claimed, a prima facie case of obviousness exists for this range as well.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to the thickness of claims 7 and 14, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the pre-coating layer 120 or the polymer barrier layer 140 any amount, including from 7 to 15 microns as claimed, such that the pre-coating layer 120 was thick enough to provide a smooth surface to the substrate while not being so thick as to waste materials, and such that the polymer barrier layer 140 provided the proper curl balance to the final product while not being so thick as to waste materials [0025] and [0040].


Claims 7, 8 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukada et al. (US 2006/0194003).
Tsukada et al. teach all of the limitations of claim 1 above.  They also teach that the coatweight of the intermediate layer is 1 to 50 g/m2 and the intermediate layer may comprise a viscosity modifier [0041] and [0042]; however, they do not specifically teach the ranges of claims 8 and 15, the thicknesses of claims 7 and 14 or that the viscosity modifier is a thickener.
Since there is an overlap in the coat weight of the prior art with the coat weight claimed, a prima facie case of obviousness exists for this range as well.  It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With regard to the thickness of claims 7 and 14, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the thickness of the intermediate layer any amount, including from 7 to 15 microns as claimed, such that the intermediate layer was thick enough to provide a proper heat insulation effect while not being so thick as to waste materials [0039].
	With regard to claim 13, it would have been obvious to one having ordinary skill in the art to have added in any viscosity modifier, including a thickener, to have the layer composition have the proper viscosity for manufacturing the sheet.


Response to Arguments
Applicant’s arguments, see Remarks, filed 11/29/2021, with respect to the previous claim objections and 112(b) rejection have been fully considered and are persuasive.  The relevant objections/rejections have been withdrawn. 


Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive.
Applicants argue that the term “masse” and (m/m) was properly translated to “weight” and (wt/wt).
The Examiner respectfully disagrees and notes that in response to this argument, the Examiner has acquired a spot translation from the USPTO translations branch, which confirmed that “masse” and (m/m) was improperly translated to “weight” and (wt/wt), respectively.

Applicants argue that the prior art references of Fu et al. and Morabito do not teach or suggest applicants’ amended claim 1.
The Examiner respectfully disagrees and notes that he pointed to specific polymers in Fu et al. and Morabito that read on the sheet comprising a printable material, a flexible polymer layer and a hydrophilic and film-forming polymer layer, and therefore it is unclear how applicants’ amendment has differentiated the current claims 
	Applicants argue that Fu et al. and Morabito do not teach or suggest applicants’ amended claim 11.
	While the Examiner agrees that Fu et al. and Morabito do not teach amended claim 11, the amendments to claims 1 and 11 have necessitated the rejection based upon Tsukada et al. set forth above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.